124 F.3d 186
John Fay, Jr.v.Mr. Price, Superintendent, S.C.I. Greene, PennsylvaniaDepartment of Corrections, Commissioner of Corrections, Pa.Dept. of Correction, Attorney General of Commonwealth ofPennsylvania, Sheriff, Cambria County, Pa., Deputy Sheriffs,Cambria County, Pa., Deputy Sheriffs Washtenaw County,Michigan, Deputy Sheriffs, Washtenaw County, Michigan,Superintendent, Sci-Pittsburgh, Records Officer,Sci-Pittsburgh, Superintendent, Sci-Huntingdon,
NO. 97-3060
United States Court of Appeals,Third Circuit.
July 24, 1997

Appeal From:  W.D.Pa. ,No.95cv00239J ,
Smith, J.


1
Affirmed.